Cotteb, C. J.
(dissenting). The propriety of the order of modification should be decisive of the merits in this appeal. It is well-established and *690has been recently reiterated by this court that “[a] modification of an order for the payment of alimony or support is permitted only where there has been a showing that there has been a substantial change in the circumstances of either party and that these changed circumstances requiring modification were not contemplated by the parties at the time of the entry of the original decree and have arisen subsequent to the entry of that decree.” Friedly v. Friedly, 174 Conn. 279, 280, 386 A.2d 236; General Statutes §46b-86; see also Fricke v. Fricke, 174 Conn. 602, 392 A.2d 473; Grinold v. Grinold, 172 Conn. 192, 195, 374 A.2d 172; Viglione v. Viglione, 171 Conn. 213, 215, 368 A.2d 202; 2A Nelson, Divorce & Annulment (2d Ed.) § 17.07. Since the plaintiff cannot be deemed to have made the requisite showings under the tests just noted, and consequently the support order should not have been modified, I must dissent.